Citation Nr: 0332491	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  99-03 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals 
of a laceration of the right wrist with ulnar nerve damagae, 
atrophy and impaired use.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to May 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.

In light of the VCAA, the Board has determined that further 
evidentiary development is necessary in this case.  The Board 
finds that a VA examination addressing the severity of the 
veteran's right wrist disability is warranted.  38 C.F.R. 
§ 3.159(c)(4) (2003).  In November 1998, the veteran was 
afforded a VA examination, however, subsequent to the 
issuance of the rating decision in November 1998, the RO 
requested further development.  In April 2001 and April 2002, 
the veteran was scheduled for VA examinations, however, he 
was unable to appear because he was incarcerated.  In Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), the Court instructed 
"those who adjudicate claims of incarcerated veterans to be 
certain that they tailor their assistance to the peculiar 
circumstances of confinement."; see also Bolton v. Brown, 8 
Vet. App. 185 (1995) (incarcerated veterans "are entitled to 
the same care and consideration given to their fellow 
veterans").  The veteran has not been afforded a VA medical 
examination to date for the specific purpose of determining 
the severity of his right wrist disability.  The Board finds 
that such an examination is necessary.

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, because this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the veteran of the 
requisite time allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
The VCAA notice should also be in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).

2.  The RO should schedule the veteran 
for a VA examination to address the 
current severity of his right wrist 
disability.  With regard to the 
veteran's right wrist disability, the 
examiner should perform any 
radiological studies of the wrist 
deemed necessary.  The examination of 
the wrist should include range of 
motion studies, commentary as to the 
presence and extent of any painful 
motion or functional loss due to pain, 
specific information as to the 
frequency and duration of 
incapacitating episodes in the past 12 
months, and a description of all 
neurologic manifestations (e.g., 
radiating pain into an extremity).  
Additionally, the examiner should 
express an opinion as to whether or not 
there is an incomplete or complete 
paralysis of the wrist.  The RO should 
forward the veteran's claims file to 
the VA examiner to be reviewed in 
conjunction with the examination.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
a report.

3.  Then, after ensuring that all 
requested development has been 
completed, the RO should readjudicate 
the veteran's claim of entitlement for 
an increased rating for a right wrist 
disability.  In this issuance, the RO 
should provide the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2003).  
If the determination of this claim 
remains unfavorable to the veteran, the 
RO must issue a Supplemental Statement 
of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




